Citation Nr: 0612988	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for the period of training from 
September 16, 1996 to November 4, 1997.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992, and had additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Buffalo, New 
York that denied the veteran's claim for educational benefits 
for the period of training from September 16, 1996 to 
November 4, 1997.  The veteran initially requested a Board 
hearing, but later withdrew that hearing request.  A personal 
hearing was held before an RO hearing officer in April 2005.  


FINDINGS OF FACT

The veteran's application for educational assistance benefits 
under Chapter 30, for the period of training from September 
16, 1996 to November 4, 1997, was not received by VA until 
2001.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for the period of training from September 16, 1996 to 
November 4, 1997, have not been met.  38 C.F.R. § 21.7131(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests entitlement to educational assistance 
benefits under 38 U.S.C. Chapter 30, for a period of training 
at Apex Technical School from September 16, 1996 to November 
4, 1997.  A review of the file reflects no application for 
this benefit dated prior to November 2001.  The appellant 
asserts, in essence, that he previously filed an application 
for this benefit in 1996 and that it was lost by VA.  He 
stated that he gave his application and supporting file to an 
employee at his school in October 1996, and that he was told 
that his application had been filed with VA.  He stated that 
an employee of the school later told him that his application 
had been rejected by VA.  He said he filed a second 
application with VA in 2001.  He contends that his original 
application for educational assistance benefits was lost by 
VA, and that therefore his claim should be granted.

By a letter dated in October 2002, a representative from Apex 
Technical School stated that the veteran attended classes 
there from September 16, 1996 to November 4, 1997.  He stated 
that it was his understanding that the veteran completed and 
submitted VA paperwork with the hopes of having his education 
paid for, and that he believed the veteran's paperwork was 
approved.  He related that in January 2002, the veteran 
requested a copy of any documentation in his student file 
relating to military service, and that the only such document 
in the file was his DD Form 214.

At the April 2005 RO hearing, the veteran reiterated his 
assertions, and said he never received a response from VA in 
1996 regarding his application for educational assistance.

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
The date on which an award of educational assistance benefits 
commences is the latest of the following dates:  (1) the date 
the educational institution certifies the enrollment; (2) the 
date one year before VA receives the veteran's application; 
(3) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later.  38 C.F.R. § 21.7131(a).

While the Board does not doubt the veracity of the veteran's 
assertions, there is no objective evidence of record 
demonstrating that he filed a written application for Chapter 
30 benefits in a timely manner, that is, prior to his 2001 
application, and the circumstances in this case are quite 
unfortunate.   In accordance with the applicable law, 
however, there is no option but to deny the claim.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).

In this case, a VCAA notice was not provided to the veteran.  
However, because the law, and not the facts, are controlling 
of the issue at hand, it is difficult to discern what, if 
any, additional guidance VA could have provided to the 
claimant, regarding what further evidence she should submit 
to receive the benefits sought on appeal.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant is not prejudiced by appellate review of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for the period of training from 
September 16, 1996 to November 4, 1997, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


